PER CURIAM:
Melania Corcino petitions for a writ of prohibition seeking an order to stop the *154enforcement of a detainer lodged against her by immigration authorities following the completion of her federal sentence. We conclude that Corcino is not entitled to relief.
The writ of prohibition is a drastic remedy and should be used only in extraordinary circumstances. In re Vargas, 723 F.2d 1461, 1468 (10th Cir.1983). Further, prohibition relief is available only when the petitioner has a clear and indisputable right to the relief sought. Id. We have reviewed the petition and conclude that Corcino has not made the requisite showing for issuance of the writ. Accordingly, we deny the petition for a writ of prohibition. We further deny Corcino’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.